Title: To Thomas Jefferson from Charles Willing Byrd, 15 October 1802
From: Byrd, Charles Willing
To: Jefferson, Thomas


          
            Sir
            Secretary’s Office—Cincinnati—NorthWestern Territory. 15th of Oct. 1802.
          
          The subject of this Letter will, I trust, plead my apology for the liberty I now take in trespassing on your time.
          Governor St Clair has at last committed an act which, unless he should be immediately removed from office, will preclude the possibility of my discharging, any longer, some of the most essential duties that are attached to the office of Secretary of the Territory.
          
          Not contented with the violation of the Act of Congress, which in the absence of the Governor, invests the Secretary with all the powers and injoins upon him all the duties of the first Magistrate, by taking with him from the Territory on one of his visits to his private Estate at Ligonier in Pensylvania the public Seal of the Territory (with a view to prevent me from appointing Republicans to office)—not satisfied with having removed several meritorious Republicans whom I had commissioned during his last absence, and with throwing every obstacle in my way, merely because I enjoy the confidence of the Republican Party who have lately elected me to the Convention,—he withholds from me the Records of my office which he obtained the possession of (some months ago) by deceiving me with a promise of returning them as soon as he should have looked over the statement of my official proceedings during his late visit to the Atlantic States.
          The relative situation in which I stand as the second officer in the Government, together with other motives of delicacy and the prospect of our having a State Government in the course of the ensuing Summer, has prevented me heretofore from representing to the General Government some of his manifold misdeeds. Indeed it is with much reluctance that I am constrained to do it on this occasion: but it is a duty of justice which I owe to my office to give you the above statement as I can no longer perform some of the most important duties injoined upon me, unless he should be compelled to return to me the Journals of my office immediately, which he will not do until he is removed.
          There is another consideration to which I beg leave to call your attention. The last Session of our Legislature cost the Territory ten thousand dollars; and the Session to be held on the fourth monday in next month promises also to be an expensive one. It is the opinion of all those persons, who are not dependent on the Governor for their continuance in office, that as we are so soon to have a State Government and a State Legislature (which is now fully ascertained by the Returns of the Members chosen to the Convention) that there is no necessity for another Session of the Territorial Assembly. But the People are so thoroughly satisfied that an application to Governor St Clair for the postponement of the Legislature, would prove abortive, that they are discouraged from making it. They have told me that they would petition for his removal from office even at this late hour, in order to save the useless expence of another Session of the Territorial Assembly, if they had not been convinced by experience that their petitions on this subject would not be attended to.
          
          I have the honor to be Sir with very high respect yr—mo—ob—servt—
          
            Charles Willing Byrd
          
        